In the United States Court of Federal Claims
                                                          OFFICE OF SPECIAL MASTERS
                                                                   No. 16-1686V
                                                            Filed: September 15, 2017
                                                                  UNPUBLISHED

                                                                         
    CATHERINE MIRIANI,                                                   
                                                                             Special Processing Unit (SPU);
                                           Petitioner,                       Ruling on Entitlement; Uncontested;
    v.                                                                       Causation-In-Fact; Influenza (Flu)
                                                                             Vaccine; Guillain-Barre Syndrome
    SECRETARY OF HEALTH AND                                                  (GBS)
    HUMAN SERVICES,

                                         Respondent.

                                                                         
Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for petitioner.
Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for respondent.
 
                                                               RULING ON ENTITLEMENT1
Dorsey, Chief Special Master:
       On December 22, 2016, Catherine Miriani (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that she developed Guillain-
Barré syndrome (“GBS”) as a result of an influenza (“flu”) vaccine she received on
November 5, 2015. Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.
        On September 15, 2017, respondent filed his Rule 4(c) report in which he states
that he does not contest that petitioner is entitled to compensation in this case.
Respondent’s Rule 4(c) Report at 1. Specifically, respondent states that petitioner has
satisfied the criteria set forth in the newly revised Vaccine Injury Table and the

                                                            
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Qualifications and Aids to Interpretation. Id. at 3. Although the revised Table only
governs petitions filed on or after the effective date of the final rule, respondent states
that the evidence shows that petitioner suffered GBS following the administration of a
seasonal flu vaccine, and that the onset occurred within the time period specified in the
Table. Recognizing that petitioner may re-file this petition and be afforded a
presumption of causation under the revised Table, respondent will not contest
entitlement in this case. Id.
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.
IT IS SO ORDERED.


                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master